DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-20 under 35 U.S.C. 112b have been fully considered and some are persuasive. Some of the rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 1-20.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered but they are either not persuasive or moot in light of the references being applied in the current rejection.

Regarding the 35 U.S.C. 103 rejection, the applicant argues the following in the remarks:
Liu in view of Dor fail to teach “sending the first request with the transaction tracking token to a gateway; and receiving, at the application server, a first response corresponding to the first request from the gateway, the first response comprising middleware instance information corresponding to a middleware instance selected by the gateway for the transaction in response to receiving the first request”.
The application server in Dor does not equate to middleware instance.
The dependent claims are allowable based on their dependence on the independent claims. 

Examiner has thoroughly considered Applicant’s arguments, but respectfully finds them unpersuasive for at least the following reasons:
As to point (a), the argument is moot in light of the references being applied in the current rejection.
As to point (b), the examiner respectfully disagrees. The applicant argues that paragraph  [0013] of the specification of the instant application distinguishes application servers from middleware and a portion of paragraph [0013] is reproduced here: the tiers in an N-tier architecture can include, but are not limited to, load balancers, application servers, gateways, middleware (e.g., customer information control system, or CICS regions), and one or more databases. As recited in the specification, an example of middleware is a customer information control system (CICS) and CICS is a group of application servers. Therefore, application server can be equated to middleware. 
As to point (c), the examiner respectfully disagrees. Applicant's arguments regarding dependent claims fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims define a patentable invention without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 1, 8, and 15 (line numbers refer to claim 1):
Lines 6-7 recite “based on receiving the first request from the client: generating by the processor, a transaction tracking token; sending the first request with the transaction tracking token to a gateway” and since the application server executing on the server is the one that receives the first request, is the generation of the transaction tracking token and the sending of the first request also done by the application server?
	Line 8 recites “sending the first request with the transaction tracking token to a gateway”, line 10 recites “receiving, at the application server, a first response” and line 17 recites “processing the second request”. Between the step of sending the first request and the step of receiving a first response, there seems to be missing a step of processing the first request since it is unclear how the first response can be generated without the first request being processed. Additionally, since the second request is processed, the first request must also have already been processed. 
	Lines 12-13 recite “a middleware instance selected by the gateway for the transaction” but it is unclear for why the middleware instance is selected by the gateway for the transaction (ie. Is the middleware instance being selected from among a plurality of middleware instances so that all requests associated with the transaction are processed by the middleware instance?).
	
As per claims 1 and 8 (line numbers refer to claim 1):
Line 17 recites “processing the second request” but it is unclear what is processing the second request.

As per claims 2, 9, and 16 (line numbers refer to claim 2):
	Lines 1-3 recite “the first response further comprises information that was retrieved by the middleware instance, the information from a database coupled to the middleware instance” and claim 1 recites “receiving, at the application server, a first response corresponding to the first request from the gateway” so it is unclear how the first response comprises information retrieved by the middleware instance from a database when the first response is from the gateway. 

As per claims 5, 12, 19 (line numbers refer to claim 5):
	Lines 1-3 recite “storing the transaction correlator and the middleware instance information in an application server transaction tracking module” and it is unclear whether this module is within the application server. 

As per claims 6 and 13 (line numbers refer to claim 6):
Lines 4-5 recite “sending the second request to the gateway with the middleware instance information” but it is unclear what is doing this operation. 

Claims 3, 4, 7, 10, 11, 14, 17, 18, and 20 are dependent claims of claims 1, 8, and 15 and fail to resolve the deficiencies of claims 1, 8, and 15. Therefore, they are rejected for the same reasons as claims 1, 8, and 15 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 10616109 B1 herein Liu), in view of Vilaghy et al. (WebSphere for z/OS Connectivity Architectural Choices herein Vilaghy), in view of Dor et al. (US 8433809 B2 herein Dor).
Liu and Dor were cited in a previous office action.
As per claim 1, Liu teaches the invention substantially as claimed including a computer-implemented method for providing transaction affinity for transactions comprised of multiple requests, the method comprising: receiving, at a processor, a first request from a client, the first request corresponding to a start of a transaction comprising multiple requests (Col. 3 lines 53-55 The disclosed WS-AT systems enable all requests from a particular client transaction to be effectively routed to the same service provider for fulfillment; Col. 1 lines 51-52 The first processor is configured to: receive a message from a client; Col. 5 lines 30-38 FIG. 3 illustrates an example embodiment of a process 80 whereby the XML, gateway 52 operates to enable routing affinity within the system 50 illustrated in FIG. 2. The process 80 illustrated in FIG. 3 begins with the processor 58 of the XML gateway 52 receiving (block 82) messages 60 from a client 12B. The process 80 continues with the processor 58 of the XML gateway 52 determining (block 84) the Transaction ID associated with each of the messages 60 from the SOAP headers 70 of the messages 60); and 
based on receiving the first request from the client: generating, by the processor, a transaction tracking token (Col. 2 lines 43-46 inserting, via the processor of the XML gateway, the WS-AT Transaction ID from the SOAP header into the HTTP header of the first message to generate a first modified message; Col. 5 lines 27-29 the messages 60 are simple object access protocol (SOAP) requests, each of the messages 60 generally include a Transaction ID in the SOAP header 70; Col. 5 lines 21-24 the Transaction ID included in each message 60 may be a string of characters that uniquely identifies to which clients transaction a particular message 60 belongs; Col. 2 lines 38-46 receiving, at a processor of an extensible markup language (XML) XML gateway, a first message from a communicatively coupled client, wherein the first message includes a Simple Object Access Protocol (SOAP) header having a WS-AT Transaction Identifier (ID) and a hypertext transfer protocol (HTTP) header; inserting, via the processor of the XML gateway, the WS-AT Transaction ID from the SOAP header into the HTTP header of the first message to generate a first modified message); 
sending the first request with the transaction tracking token to a gateway (Col. 2 lines 46-48 sending, via the processor of the XML gateway, the first modified message to a networking device communicatively coupled to the XML gateway; Col. 2 lines 43-46 inserting, via the processor of the XML gateway, the WS-AT Transaction ID from the SOAP header into the HTTP header of the first message to generate a first modified message; Col. 4 lines 5-9 The clients 12 send requests to the service providers 14 by sending messages (e.g., Simple Object Access Protocol (SOAP) requests) via a networking device 18. For example, the networking device 18 may be a router; Gateways exist in routers.); and 
middleware instance information corresponding to a middleware instance selected by the gateway for the transaction in response to receiving the first request; subsequent to receiving the first request, receiving, at the processor, a second request from the client, the second request corresponding to the transaction; and processing the second request based at least in part on the previously generated transaction token and on the middleware instance information corresponding to the previously selected middleware instance (Col. 3 lines 53-61 The disclosed WS-AT systems enable all requests from a particular client transaction to be effectively routed to the same service provider for fulfillment. As discussed in greater detail below, the disclosed techniques generally involve determining a unique identifier (e.g., a Transaction ID) from the communications of the client, modifying a header of the communications to include this identifier, and then effectively routing the modified communications to the same service provider based on this identifier; Col. 5 lines 14-17 a routing table 68 stored in the memory 66 that associates the transaction identifiers (Transaction IDs) of particular client transactions with particular service providers 14; Col. 4 lines 3-5 a number of service providers 14 to use (e.g., access, read, lock, modify) a particular resource 16, such as a database; claim 12 receive a message indicative of a database access request from a client of the plurality of clients; claim 15 the network device is a router configured to select the available service provider; claim 16 receiving, at a processor of the network device, the first modified message; claim 17 subsequently receiving, at the processor of the XML gateway, a second message indicative of a second database access request from the communicatively coupled client, wherein the second message includes a SOAP header having the WS-AT Transaction ID…receiving, at the processor of the network device, the second modified message from the XML gateway; determining, via the processor of the network device, the WS-AT Transaction ID of the second modified message from the HTTP header of the second modified message; and determining, via the processor of the network device, that the WS-AT Transaction ID is already associated with the particular service provider in the routing table stored in the memory of the network device, and in response, sending the second modified message to the particular service provider; The service provider is a middleware instance because it retrieves data from a database according to a transaction just like a middleware instance described in the specification of the instant application does. Middleware instance information corresponding to a middleware instance is taught by the information about which particular service providers are associated with which Transaction IDs. The specification of the instant application recites that CICS is an example of middleware and CICS can be a service provider.).
	
	Liu fails to teach receiving, at an application server executing on a processor, a first request; receiving, at the application server, a first response corresponding to the first request from the gateway, the first response comprising middleware instance information corresponding to a middleware instance; receiving, at the application server executing on the processor, a second request.

However, Vilaghy teaches receiving, at an application server executing on a processor, a first request; receiving, at the application server, a first response corresponding to the first request from the gateway; receiving, at the application server executing on the processor, a second request (see Fig. 3-6 on pg. 61; pg. 89 line 22 When the application server receives a request; pg. 55 lines 1-3 A CICS TG provides a multi-threaded model for handling network connections, and for assigning threads for requests from and replies (as first response) to Java client applications; pg. 23 paragraph 6 lines 6-7 Java applications running inside the WebSphere Application Server; pg. 54 lines 1-3 The CICS Transaction Gateway (CICS TG) is a set of client and server software components that allow an application such as an applet, a servlet, an enterprise bean, or any other application, to invoke services in a CICS region; pgs. 54 lines 19-21 The most common z/OS configuration makes use of a local CICS TG. On z/OS, this results in a direct cross-memory EXCI connection between the application server and CICS; pg. 52 lines 2-4 This means that the CICS TG for z/OS can be used by other transactional systems such as WebSphere for z/OS to make transaction requests to CICS; pg. 55 lines 18-19 the number of CPUs or 40, depending on the setting of the application server workload profile).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Liu with the teachings of Vilaghy because Vilaghy’s teaching of the application server receiving a first response corresponding to the first request from the gateway is efficient (see Vilaghy pg. 57 Performance lines 4-5 The protocol is more efficient).
	
	Lu and Vilaghy fail to teach the first response comprising middleware instance information corresponding to a middleware instance.

However, Dor teaches the first response comprising middleware instance information corresponding to a middleware instance (abstract lines 8-16 assigning to the user session a correlation record (DCX) arranged to comprise Affinity Keys, each Affinity Key indicating an application server that has an affinity with the user session for a given software application, and propagating the correlation record with transactions, allowing thereby the routing means to target the application servers that are linked to the user context of that user session and that process the software application relevant to process the transaction; Col. 2 lines 33-36 receiving at least a request from the user and routing transactions of the user session toward at least the application servers having an affinity with the user session in order to fulfill the request; Col. 14 lines 50-52 Then the DCX is enriched with the reference of the chosen application server C4. Then DCX is returned back to ESB 12; Col. 11 lines 48-56 Then an affinity is created between that application server and the session. The application server enriches the DCX with an Affinity Key that will further allow every ESB to target it…Once the DCX is enriched, it is sent back using the reply path to the main ESB).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Lu and Vilaghy with the teachings of Dor because Dor’s teaching of a response with affinity information allows for users have a unified view of user context (see Dor, Col. 5 lines 25-29 provide a user with a consistent and unified view of a user context, keeping modularity of the system to ease the increase of processing capacity and allowing easy integration of new services/products.).
	
As per claim 2, Liu, Vilaghy, and Dor teach the method of claim 1. Liu specifically teaches information that was retrieved by the middleware instance, the information from a database coupled to the middleware instance (Col. 4 lines 3-5 a number of service providers 14 to use (e.g., access, read, lock, modify) a particular resource 16, such as a database; claim 11 retrieve or update data within a database that is communicatively coupled to the plurality of service providers).
Additionally, Dor teaches wherein the first response further comprises information that was retrieved by the middleware instance, the information from a database (Col. 10 lines 53-56 each application server that receives the DCX can enrich it with additional information that allows said application server to retrieve the part of the user context that is stored in its storage means).

As per claim 8, it is a system claim of claim 1, so it is rejected for the same reasons as claim 1. Additionally, Liu teaches a system comprising: a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations (Col. 5 lines 1-3 a computing device that includes a memory 56 and a processor 58 programmed to receive and process messages 60).

As per claim 15, it is a computer program product claim of claim 1, so it is rejected for the same reasons as claim 1. Additionally, Liu teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors to cause the one or more processors to perform operations (Col. 5 lines 1-3 a computing device that includes a memory 56 and a processor 58 programmed to receive and process messages 60).

As per claims 9 and 16, they are system and computer program product claims of claim 2, so they are rejected for the same reasons as claim 2 above.

Claims 3-6, 10-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Vilaghy, and Dor, as applied to claims 1, 8, and 15 above, in view of Somogyi et al. (US 9519509 B2 herein Somogyi).
Somogyi was cited in a previous office action.
As per claim 3, Liu, Vilaghy, and Dor teach the method of claim 1. Liu specifically teaches wherein the generated transaction tracking token comprises a transaction correlator identifying the transaction (Col. 1 line 55 modify the message to include the Transaction ID (as transaction correlator); Col. 5 lines 21-24 the Transaction ID included in each message 60 may be a string of characters that uniquely identifies to which clients transaction a particular message 60 belongs).

Liu, Vilaghy, and Dor fail to teach transaction tracking token comprises a blank field.

However, Somogyi teaches transaction tracking token comprises a blank field (see List 2 in Col. 3: @param txnAffinityHandler handler to intercept transaction affinity based requests, can be null; Col. 3 lines 22-23 The following List 2 shows illustration of an API for an exemplary transaction affinity handler 112).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Liu, Vilaghy, and Dor with the teachings of Somogyi because Somogyi’s teaching of blank field allows for a request that has no affinity to have a null transaction affinity handler and have it as a placeholder that will be filled when another request does have an affinity (see Somogyi, Col. 2 lines 46-60 the request 103 may be the first request, which is involved in the transaction 110 and targets the remote cluster 102. For example, the RMI stub 101 can route the request 103 to a cluster member 107 in the remote cluster 102, based on a load-balancing algorithm (e.g. a round robin algorithm), since no cluster member in the remote cluster 102 is an existing participant of the transaction 110. Then, the RMI stub 101 can handle a subsequent request 104, which also targets the cluster 102. The RMI stub 101 can take advantage of a transaction interceptor 111, which can intercept the request 104 that targets the cluster 102. Furthermore, the RMI stub 101 can use a handler, such as a transaction affinity handler 112, to handle the transactional affinity based request routing.). 
	
As per claim 4, Liu, Vilaghy, Dor, and Somogyi teach the method of claim 3. Dor specifically teaches wherein the middleware instance information is inserted into a field in the transaction tracking token by the gateway (Col. 14 lines 50-52 Then the DCX is enriched with the reference of the chosen application server C4. Then DCX is returned back to ESB; Col. 7 lines 1-10 The application server enriches the correlation record with an Applicative Context Key which allows retrieving from said application server said part of the user context. Thus, the Applicative Context Key is a reference that indicates where said part of the user context linked to the software application is located on said application server. The correlation record as enriched with the Applicative Context Key is sent back via the reply path to the main routing means and is stored in data storage means associated to the main routing means.).
Additionally, Somogyi teaches information is inserted into the blank field in the transaction tracking token (see List 2 in Col. 3: @param txnAffinityHandler handler to intercept transaction affinity based requests, can be null; Col. 4 lines 20-23 TransactionalAffinityHandler can be used for performing the transactional affinity based request routing. Thus, the system can choose a WLS server, which is an existing participant of a global transaction 110, for handling the clustered requests; claim 11 handler are further configured to select the first application server for processing all subsequent RMI requests associated with the first global transaction received at said cluster; Col. 2 lines 46-60 the request 103 may be the first request, which is involved in the transaction 110 and targets the remote cluster 102. For example, the RMI stub 101 can route the request 103 to a cluster member 107 in the remote cluster 102, based on a load-balancing algorithm (e.g. a round robin algorithm), since no cluster member in the remote cluster 102 is an existing participant of the transaction 110. Then, the RMI stub 101 can handle a subsequent request 104, which also targets the cluster 102. The RMI stub 101 can take advantage of a transaction interceptor 111, which can intercept the request 104 that targets the cluster 102. Furthermore, the RMI stub 101 can use a handler, such as a transaction affinity handler 112, to handle the transactional affinity based request routing).

As per claim 5, Liu, Vilaghy, Dor, and Somogyi teach the method of claim 3. Liu specifically teaches further comprising storing the transaction correlator and the middleware instance information in a transaction tracking module (Col. 5 lines 14-17 networking device 54 includes a routing table 68 stored in the memory 66 that associates the transaction identifiers (Transaction IDs) of particular client transactions with particular service providers 14.).
Additionally, Dor teaches storing the transaction correlator and middleware instance information in an application server transaction tracking module with the transaction correlator (Col. 10 lines 35-38 The DCX is dedicated to a unique user session. It is stored at the main ESB. The DCX comprises references. A reference identifies which application server is holding the user context for a given software application or set of software application; Col. 10 lines 32-34 For each transaction coming into the system, the main ESB creates a record referred to as the Distributed Context Correlator (DCX); Col. 13 lines 16-18 the ESB that receives a transaction determines if that transaction requires to be routed to an application server having an affinity with that session.).

As per claim 6, Liu, Vilaghy, Dor, and Somogyi teach the method of claim 5. Liu specifically teaches wherein the processing the second request comprises sending the second request to the gateway with the middleware instance information (Col. 3 lines 53-61 The disclosed WS-AT systems enable all requests from a particular client transaction to be effectively routed to the same service provider for fulfillment. As discussed in greater detail below, the disclosed techniques generally involve determining a unique identifier (e.g., a Transaction ID) from the communications of the client, modifying a header of the communications to include this identifier, and then effectively routing the modified communications to the same service provider based on this identifier; Col. 2 lines 46-48 sending, via the processor of the XML gateway, the first modified message to a networking device communicatively coupled to the XML gateway; Col. 2 lines 19-22 The networking device comprises a second processor and second memory that includes a routing table storing associations between a plurality of WS-AT Transaction IDs and a plurality of service providers ).

As per claims 10-13, they are system claims of claims 3-6, so they are rejected for the same reasons as claims 3-6 above.

As per claims 17-20, they are computer program product claims of claims 3-6, so they are rejected for the same reasons as claims 3-6 above.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable Liu, Vilaghy, and Dor, as applied to claims 1 and 8 above, in view of Zhao (US 8290896 B2).
Zhao was cited in a previous office action.
As per claim 7, Liu, Vilaghy, and Dor teach the method of claim 1. Vilaghy specifically teaches the application server (pg. 89 line 22 When the application server receives a request).

Liu, Vilaghy, and Dor fail to teach wherein the application server is in a highly available online transaction processing (OLTP) architecture.

However, Zhao teaches wherein the application server is in a highly available online transaction processing (OLTP) architecture (Col. 1 lines 29-30 a high-availability OLTP environment; Col. 4 line 55 the application server processes the request).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Liu, Vilaghy, and Dor with the teachings of Zhao because Zhao’s teaching of a highly available OLTP architecture prevents failure. 
	
As per claim 14, it is a system claim of claim 7, so it is rejected for the same reasons as claim 7 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
IBM (CICS Application Programming Guide) teaches at least processing the second request based at least in part on the previously generated transaction token and on the middleware instance information corresponding to the previously selected middleware instance (see Fig. 72 on pg. 252; pg. 222 lines 9-10 synchronize activity between one another, in a way that requires the transactions to execute in the same CICS region (as middleware instance); pg. 252 paragraph 4 In this example, the first instance of BTS transaction BAP1 starts a BAPPL–activity affinity. The first instance of BAP1 can be routed to any suitable target region (AOR1 through AOR6), but all other instances of the activity must be routed to whichever target region is selected for BAP1.) 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        


/H.L./Examiner, Art Unit 2195